Loe

VIA ECF

Case 7:18-cr-00291-VB Document 212 Filed 11/20/19 Page 1 of1

 

 

 

Honorable Vines
The Hon. Charla
Federal Building
300 Quarropas §
White Plains, N

APPLICATION DENIED for the following reasons:

Given the Court's schedule, including the fact that it will be on trial for at
least the week of 12/2/2019, the parties' proposed revised briefing
schedule will not allow sufficient time for the Court thoughifully to
consider the parties' respective motions in limine prior to the final
pretrial conference on 12/12/2019. More importantly, the Court having
granted Gonzalez's request for the appointment of a second CJA
attorney (Doc. #213), Gonzalez is now represented by two highly
competent attorneys, and the Court is certain that by dividing
responsibility, Gonzalez's attorneys will have no difficulty both
responding to the government's motion by the 11/26/2019 deadline and
continuing their plea discussions. As to defendant Fernandez, the
government's motion is relatively straightforward, such that additional
time is not required to submit a response. Finally, to the extent the
government is joining in this request, the government is represented by
three highly competent attorneys and thus does not require additional
time to respond to defendants’ motions.

Vincent L. Briccetti, U.S.D.J. Date

 

 

Re: United States v. Jesus Gonzalez, 18 Cr. 291 (VB)

Dear Judge Briccetti:

I respectfully request that the time for responses to the respective parties’ motions in
limine, now set for November 26, 2018, be extended until December 6, 2019. I am currently

engaged in plea

discussions with the government on behalf of my client, which will necessitate a

visit to him at MDC in the immediate future. The need to file opposition to the motions in limine
may be obviated by the plea discussions. I have discussed this request with Assistant United
States Attorneys Adelsberg and Zverovich, and the government consents.

Respectfully submitted,

s/ James R. DeVita

James R. DeVita

ce: Samuel Adelsberg, Esq., Assistant United States Attorney (by ECF)
Olga Zverovich, Esq., Assistant United States Attorney (by ECF)
Maurene Ryan Comey, Esq., Assistant United States Attorney (by ECF)

Stephen

R. Lewis, Esq. (by ECF)

 
